Citation Nr: 0521455	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  00-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for amputation of the 
4th finger of the left hand.

2.  Entitlement to a rating higher than 60 percent for 
tuberculosis (TB), pulmonary, far-advanced with 
histoplasmosis, prior to August 8, 2001.

3.  Entitlement to an earlier effective for the grant of a 
total rating based on individual unemployability due to 
service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney-at-
Law


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant served on active duty from March 1941 to 
October 1945 and from September 1950 to May 1951.

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  A 
December 1999 rating decision denied an increased rating for 
TB and a May 2003 rating action denied service connection for 
amputation of the 4th finger of the left hand.

In March 2004, the RO increased the TB rating to 60 percent, 
effective in March 1999, and to 100 percent, effective in 
August 2001.  A TDIU was granted effective in March 1999.  In 
June 2004, a notice of disagreement (NOD) was received with 
regard to the effective date of the TDIU.  

The issue of service connection for entitlement to an earlier 
effective date for the assignment of TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence shows that a left 4th finger disability 
preexisted the veteran's second period of service and this 
disability was aggravated during service.

2.  Pulmonary function tests results showing less than 40 
percent of predicted FEV1 or 40 percent of predicted FEV1/FVC 
or DLCO (SB) less than 40 percent predicted, or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or cor pulmonale, 
or right ventricular hypertrophy; or pulmonary hypertension, 
or episode(s) of acute respiratory failure, or the need for 
outpatient oxygen therapy were not shown between March 1999 
and August 2001.


CONCLUSIONS OF LAW

1.  The veteran's left 4th finger injury was aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.305, 3.306 
(2004).

2.  The criteria for a rating in excess of 60 percent for 
residuals of TB prior to August 2001 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6721-6604 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

An August 2001 deferred rating decision indicated that the RO 
would send a VCAA letter to the veteran.  The claims file 
contains a copy of a September 2001 VCAA letter addressed to 
the veteran's representative, copy to the veteran, which 
addresses the increased rating claim.  This letter was 
accompanied by VA Forms 21-4142.  The Board notes that the 
veteran submitted VA Forms 21-4142 in February 2002.  
Accordingly, it is presumed that the veteran actually 
received VCAA notice.  

The letter advised the veteran what information and evidence 
was needed to substantiate the claim.  The letter also 
advised him what information and evidence must be submitted 
by him, namely, any additional evidence and argument 
concerning the claim and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  The letter 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records and records from 
other Federal agencies.  Finally, the veteran was asked to 
identify any additional information or evidence he wanted VA 
to try and get for him

A Statement of the Case (SOC) and supplemental statements of 
the case (SSOC) were provided to the appellant.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  He was also supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in the September 2002 SSOC.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error, because the 
claim was re-adjudicated after content-compliant notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claims have been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Criteria and analysis for service connection for amputation 
of the 4th finger of the left hand

The service medical record from the veteran's first period of 
service does not show treatment regarding a disability of any 
finger of the left hand.  

The September 1950 enlistment examination report from the 
second period of service does not note a disability of any 
finger of the left hand.  In February 1951, the veteran 
reported a stiff 4th finger of the left hand.  The veteran 
requested amputation of the left 4th finger; however, surgery 
was not performed.  The report of the May 1951 examination 
that was conducted prior to separation noted a stiff 3rd 
finger of the left hand. 

The veteran was hospitalized at a VA facility between May and 
June 1954 for TB.  It was noted that the left 4th finger did 
not fully extend and could not bend.  The veteran reported 
that he sustained a cut to the left hand followed by repair 
in 1949.  

The veteran was again hospitalized at a VA facility between 
November and December 1954 for TB.  There was noted deformity 
to the left ring finger.  The left 4th finger was moderately 
stiff in partial flexion with scars over the flexor tendon.  
The veteran reported that he sustained an injury to the left 
hand with residual flexion deformity of the ring finger.  

The veteran was hospitalized at a VA facility from April 1955 
to March 1956 for TB.  In noting the veteran's medical 
history on admission, it was reported that he cut fingers on 
both hands on separate occasions in 1947.  The examiner 
reported that the hand was explored and evidently tendon 
repair was performed.  During this hospital stay, two 
surgical operations were performed to correct the deformity 
and repair the tendon on the left 4th finger, without 
success.  In January 1956, the left 4th finger was amputated.  
In reporting the discharge summary and diagnosis, it was 
noted that the veteran had a flexion contracture involving 
the tendon of the left ring finger due to traumatic 
laceration in 1949.  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  This 
presumption only attaches where there has been an induction 
or enlistment examination in which the later complained of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness.  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  38 U.S.C.A. § 1153.  If the government fails to 
rebut the section 1111 presumption, the claim is one for 
service connection, not aggravation. Wagner v. Principi, 310 
F.3d 1089, 1096 (Fed. Cir. 2004).

If a preexisting disorder is "noted" on entering service, 
section 1153 applies and the veteran has the burden of 
showing an increase in disability.  If there was an increase 
in disability, the burden then shifts to the government to 
show that any increase was due to the natural progress of the 
disease.  Id.

According to the regulation, only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  See Harris v. West, 11 Vet. App. 456 (1998), aff'd 
203 F.3d 1347 (Fed. Cir. 2000).  Determinations regarding the 
pre-existence of a disability should be based on medical 
judgment derived from accepted medical principles, and the 
clinical factors pertinent to the basic character, origin, 
and development of such injury or disease.  History 
conforming to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles regarding incurrence, symptoms, 
and course of the injury or disease, together with all other 
lay and medical evidence concerning the inception, 
development, and manifestations of the impairment.  38 C.F.R. 
§ 3.304(b).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the service medical records do not show that 
the veteran reported a prior history of a left finger injury 
at entrance into his second period of service.  The Board 
acknowledges that whether a veteran's history alone may be 
"clear and unmistakable" evidence sufficient to rebut the 
presumption of soundness is doubtful.  See Crowe v. Brown, 7 
Vet. App. 238 (1994); Paulson v. Brown, 7 Vet. App. 466 
(1995).  The presumption of soundness upon entry into service 
may not be rebutted without "contemporaneous clinical 
evidence or recorded history" in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  However, a higher court has 
explained the Miller decision by noting that "[n]othing in 
the court's opinion suggests that without such evidence the 
presumption can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F.3d. 1347, 1351 
(Fed. Cir. 2000).

In this regard, post service medical records reflect that the 
veteran reported on more than one occasion that he initially 
injured his left 4th finger prior to entrance into his second 
period of service.  Moreover, this is noted by physicians who 
treated the veteran for this injury.  The veteran is 
competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  A layperson is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The Board finds that the veteran's statements in 
conjunction with treatment along with the medical statements 
of treating physicians clearly show that the left 4th finger 
injury pre-existed his second period of service.  Gahman v. 
West, 12 Vet. App. 406 (1999).

While the Board finds that the probative evidence constitutes 
clear and unmistakable evidence that a left 4th finger 
disability existed prior to service entrance, VAOPGCPREC 3-03 
(July 16, 2003), has established that there are two steps to 
rebut the presumption of soundness at entry.  First, there 
must be clear and unmistakable evidence that the left 4th 
finger injury preexisted service.  Second, there must be 
clear and unmistakable evidence that the left 4th finger 
injury was not aggravated during service.  If both prongs are 
not met, the presumption of soundness at entry is not 
rebutted.  The Board does not find that presumption of 
aggravation is sufficiently rebutted in this case, and the 
benefit of the doubt is given to the veteran.  38 C.F.R. 
§ 3.102.  According service connection for amputation of the 
left 4th finger is warranted.


Criteria and analysis for increased rating for TB residuals

During the veteran's first period of duty, he was treated for 
TB in July 1943.  Post service medical records reflect that 
he was hospitalized on 3 occasions in 1954 for active TB.  In 
a September 1954 rating action, service connection was 
granted for active TB.  A 100 percent evaluation was 
assigned, effective in May 1954.  

He was again hospitalized at a VA facility from April 1955 to 
March 1956.  He received antibiotic treatment.  The final 
diagnosis was moderately advanced, pulmonary TB, non-active.   

A November 1956 rating action reduced the disability rating 
for TB to 50 percent disabling, effective from October 30, 
1958 to October 29, 1962, then reduced the rating to 30 
percent disabling, effective October 30, 1962.  

He was hospitalized at a private facility in September 1974.  
The diagnosis included chronic obstructive pulmonary disease 
(COPD) and healed histoplasmosis. 

The veteran filed his current claim in June 1999.  He 
requested service connection for histoplasmosis.  A December 
1999 rating action noted that a separate rating was not 
warranted for histoplasmosis and a single rating of 30 
percent was warranted for TB and histoplasmosis.  

A March 2004 rating action increased the veteran's disability 
rating to 60 percent, effective March 9, 1999, based on a 
March 1999 private medical report.  The RO also increased the 
evaluation to 100 percent, effective August 8, 2001, based on 
the veteran's home use of oxygen.  Even though the RO 
increased the schedular rating for the veteran's disability 
during the period between March 1999 and August 2001, the 
issue of entitlement to a higher rating remained on appeal, 
as the veteran had not indicated his desire to withdraw that 
issue.  See AB v. Brown, 6 Vet. App. 35 (1993).   

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected TB disability is 
evaluated under 38 C.F.R. § 4.97, Diagnostic Codes 6604 
(pertaining to COPD) and 6721 (pertaining to disease of the 
lung and pleura-TB).

Under Diagnostic Code 6721 an evaluation of 100 percent 
disabling is warranted for two years after the date of 
inactivity, following active tuberculosis which was 
clinically identified during service and subsequently.  
Thereafter, for four years, or in any event, to six years 
after the date of activity, a 50 percent rating is warranted.  
Thereafter, for five years, or to eleven years after the date 
of inactivity, a 30 percent rating is warranted.  In this 
case, the veteran's pulmonary tuberculosis has been inactive 
for many years.

Alternatively, the RO has evaluated the veteran's disability, 
by analogy, under Diagnostic Code 6604, pursuant to which 
chronic obstructive pulmonary disease is evaluated.  
Diagnostic Code 6604 primarily rates the pulmonary condition 
based on pulmonary function test results including Forced 
Expiratory Volume in one second (FEV-1), or the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB)), or 
maximum exercise capacity.  38 C.F.R. § 4.97, Diagnostic 
Codes 6604.

A 60 percent rating is warranted when FEV-1 is 40 to 55 
percent predicted, FEV-1/FVC is 40 to 55 percent, DLCO (SB) 
is 40 to 55 percent predicted, or maximum oxygen consumption 
is 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent evaluation requires FEV-1 less than 40 percent of 
predicted value; FEV-1/FVC less than 40 percent, DLCO (SB) 
less than 40 percent predicted, maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), cor pulmonale (right heart failure); 
right ventricular hypertrophy; pulmonary hypertension (shown 
by echocardiogram or cardiac catheterization), episode(s) of 
acute respiratory failure, or the need for outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604.

In this case, the evidence of record shows that the veteran's 
pulmonary function tests were well within the criteria 
contemplated for a 60 percent rating between March 1999 and 
August 2001.  A March 1999 private medical report showed a 
FEV-1 of 52 percent after bronchodilator use.  Moreover, all 
pulmonary function tests conducted by VA were within the 
range of the 60 percent evaluation.  VA outpatient reports 
dated in December 1999 revealed a FEV-1 of 44 percent of 
predicted and FEV-1/FVC of 65 percent.  In July 2001, VA 
pulmonary testing revealed a FEV-1 of 120 percent of 
predicted and FEV-1/FVC of 64.  Thus, the test results, as a 
whole, do not meet the criteria for a 100 percent rating, nor 
does the record show DLCO (SB) less than 40 percent 
predicted, maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation), 
cor pulmonale; right ventricular hypertrophy; pulmonary 
hypertension, episode(s) of acute respiratory failure, or the 
need for outpatient oxygen therapy.  Therefore, the 
preponderance of the evidence is against a claim for higher 
evaluation for TB between March 1999 and August 2001.

The veteran's representative argues that the veteran should 
be granted an extraschedular rating.  As the assignment of a 
100 percent rating is the maximum benefit available, 
consideration of the provisions providing for assignment of 
an extra-schedular evaluation from August 2001 is 
unnecessary.  Nonetheless, for the period before August 2001, 
the Board will consider whether the RO should have referred 
the case for the assignment of an extraschedular evaluation.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

In this case, the rating schedule is not inadequate, as it 
provides for ratings up to 100 percent for pulmonary 
impairment.  Moreover, the veteran's disability picture was 
not so exceptional or unusual as to make the application of 
regular schedular standards impractical.  The veteran did not 
require frequent periods of hospitalization for this 
disability.  Moreover, the 60 percent rating already 
contemplates considerable interference with employment.  The 
description of his symptoms, however, does not show a 
disability picture that was exceptional or unusual.  
Consequently, the Board concludes that the record does not 
require referral of this case for an extraschedular 
evaluation.


ORDER

Service connection for amputation of the left 4th finger is 
granted.  

An increased evaluation in excess of 60 percent for TB and 
histoplasmosis prior to August 8, 2001, is denied.


REMAND

In March 2004, the RO notified the veteran of the grant of 
TDIU.  In June 2004, the veteran's representative, in 
essence, indicated that she disagreed with the effective date 
assigned for the grant of the TDIU.  The RO has not issued a 
SOC on the issue pertaining to entitlement to an earlier 
effective date for the grant of TDIU.  Where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a statement of 
the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should issue a SOC with 
respect to the claim for entitlement to 
an earlier effective date for the grant 
of TDIU.  The veteran is advised that a 
timely substantive appeal will be 
necessary to perfect the appeal to the 
Board.  38 C.F.R. § 20.302(b).  Then, 
only if the appeal is timely perfected, 
this issue is to be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

2.  If any benefit sought on appeal, for 
which a NOD has been filed, remains 
denied, the appellant and representative 
should be furnished a SSOC, and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


